84558: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30584: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84558


Short Caption:UNITED HEALTHCARE INS. CO. VS. FREMONT EMERGENCY SERVS. (MANDAVIA), LTD.Court:Supreme Court


Related Case(s):81680, 83629, 85525


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792978Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:04/15/2022 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHealth Plan of Nevada, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						K. Lee Blalack, II
							(O'Melveny & Myers LLP/Wash DC)
						Hannah Dunham
							(O'Melveny & Myers LLP/Los Angeles)
						Nadia L. Farjood
							(O'Melveny & Myers LLP/Los Angeles)
						Kevin D. Feder
							(O'Melveny & Myers LLP/Wash DC)
						Jeffrey E. Gordon
							(O'Melveny & Myers LLP/Wash DC)
						Marjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Philip E. Legendy
							(O'Melveny & Myers LLP/New York)
						Adam G. Levine
							(O'Melveny & Myers LLP/Los Angeles)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Jason A. Orr
							(O'Melveny & Myers LLP/Los Angeles)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dimitri D. Portnoi
							(O'Melveny & Myers LLP/Los Angeles)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Paul J. Wooten
							(O'Melveny & Myers LLP/New York)
						Jason Yan
							(O'Melveny & Myers LLP/Wash DC)
						


AppellantSierra Health and Life Insurance Company, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						K. Lee Blalack, II
							(O'Melveny & Myers LLP/Wash DC)
						Hannah Dunham
							(O'Melveny & Myers LLP/Los Angeles)
						Nadia L. Farjood
							(O'Melveny & Myers LLP/Los Angeles)
						Kevin D. Feder
							(O'Melveny & Myers LLP/Wash DC)
						Jeffrey E. Gordon
							(O'Melveny & Myers LLP/Wash DC)
						Marjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Philip E. Legendy
							(O'Melveny & Myers LLP/New York)
						Adam G. Levine
							(O'Melveny & Myers LLP/Los Angeles)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Jason A. Orr
							(O'Melveny & Myers LLP/Los Angeles)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dimitri D. Portnoi
							(O'Melveny & Myers LLP/Los Angeles)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Paul J. Wooten
							(O'Melveny & Myers LLP/New York)
						Jason Yan
							(O'Melveny & Myers LLP/Wash DC)
						


AppellantUMR, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						K. Lee Blalack, II
							(O'Melveny & Myers LLP/Wash DC)
						Hannah Dunham
							(O'Melveny & Myers LLP/Los Angeles)
						Nadia L. Farjood
							(O'Melveny & Myers LLP/Los Angeles)
						Kevin D. Feder
							(O'Melveny & Myers LLP/Wash DC)
						Jeffrey E. Gordon
							(O'Melveny & Myers LLP/Wash DC)
						Marjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Philip E. Legendy
							(O'Melveny & Myers LLP/New York)
						Adam G. Levine
							(O'Melveny & Myers LLP/Los Angeles)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Jason A. Orr
							(O'Melveny & Myers LLP/Los Angeles)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dimitri D. Portnoi
							(O'Melveny & Myers LLP/Los Angeles)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Paul J. Wooten
							(O'Melveny & Myers LLP/New York)
						Jason Yan
							(O'Melveny & Myers LLP/Wash DC)
						


AppellantUnited Healthcare Insurance CompanyColby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						K. Lee Blalack, II
							(O'Melveny & Myers LLP/Wash DC)
						Hannah Dunham
							(O'Melveny & Myers LLP/Los Angeles)
						Nadia L. Farjood
							(O'Melveny & Myers LLP/Los Angeles)
						Kevin D. Feder
							(O'Melveny & Myers LLP/Wash DC)
						Jeffrey E. Gordon
							(O'Melveny & Myers LLP/Wash DC)
						Marjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Philip E. Legendy
							(O'Melveny & Myers LLP/New York)
						Adam G. Levine
							(O'Melveny & Myers LLP/Los Angeles)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Jason A. Orr
							(O'Melveny & Myers LLP/Los Angeles)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dimitri D. Portnoi
							(O'Melveny & Myers LLP/Los Angeles)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Paul J. Wooten
							(O'Melveny & Myers LLP/New York)
						Jason Yan
							(O'Melveny & Myers LLP/Wash DC)
						


AppellantUnited Healthcare Services, Inc.Colby L. Balkenbush
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						K. Lee Blalack, II
							(O'Melveny & Myers LLP/Wash DC)
						Hannah Dunham
							(O'Melveny & Myers LLP/Los Angeles)
						Nadia L. Farjood
							(O'Melveny & Myers LLP/Los Angeles)
						Kevin D. Feder
							(O'Melveny & Myers LLP/Wash DC)
						Jeffrey E. Gordon
							(O'Melveny & Myers LLP/Wash DC)
						Marjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Philip E. Legendy
							(O'Melveny & Myers LLP/New York)
						Adam G. Levine
							(O'Melveny & Myers LLP/Los Angeles)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Jason A. Orr
							(O'Melveny & Myers LLP/Los Angeles)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dimitri D. Portnoi
							(O'Melveny & Myers LLP/Los Angeles)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Paul J. Wooten
							(O'Melveny & Myers LLP/New York)
						Jason Yan
							(O'Melveny & Myers LLP/Wash DC)
						


RespondentCrum Stefanko and Jones, Ltd.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						


RespondentFremont Emergency Services (Mandavia), Ltd.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						


RespondentTeam Physicians of Nevada-Mandavia, P.C.Joseph Y. Ahmad
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Jonathan E. Feuer
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Justin C. Fineberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Martin B. Goldberg
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Michael Killingsworth
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Rachel H. LeBlanc
							(Lash & Goldberg LLP/Ft. Lauderdale)
						P. Kevin Leyendecker
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Louis Liao
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jason S. McManis
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						Amanda M. Perach
							(McDonald Carano LLP/Las Vegas)
						Emily L. Pincow
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jane L. Robinson
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						David R. Ruffner
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Jonathan E. Siegelaub
							(Lash & Goldberg LLP/Ft. Lauderdale)
						Ashley Singrossi
							(Lash & Goldberg LLP/Ft. Lauderdale)
						John Zavitsanos
							(Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston)
						





Docket Entries


DateTypeDescriptionPending?Document


04/14/2022Filing FeeFiling Fee Paid. $250.00 from Lewis Roca.  Check no. 16862. (SC)


04/14/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SEALED) (SC)


04/14/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-11791




04/15/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)22-11999




04/20/2022Notice/IncomingFiled Respondents' Notice of Appearance for Dennis L. Kennedy and Sarah E. Harmon of Bailey Kennedy. (SC)22-12556




04/21/2022Notice of Appeal DocumentsFiled (SEALED) District Court Minutes. (SC)


05/05/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until May 19, 2022, to file and serve the docketing statement.  (SC)22-14421




05/06/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (Inadvertently issued notice. See order filed on 05/05/22.) (SC)


05/19/2022Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)22-15967




06/09/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 12, 2022, at 9:00 AM. (SC)22-18415




07/14/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-22259




07/15/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-22330




07/28/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Transcript Request Form due:  August 12, 2022.  (SC)22-23803




08/05/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-24614




08/22/2022Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SEALED) (SC)


09/06/2022MotionFiled Appellants' Response to Order to Show Cause. (SC)22-27929




09/29/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."fn1 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] EC/KP/MG. (SC)22-30584




10/24/2022RemittiturIssued Remittitur. (SC)22-33297




10/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View